          Case 2:21-cv-00864-SI    Document 7     Filed 07/20/21   Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

ADAM C. CLARK,
                                             Case No. 2:21-cv-00864-SI
                   Plaintiff,
                                             ORDER TO DISMISS
     v.

DR. GARTH GULICK, DR. YIN, and
DR. BEAMER,

                   Defendants.

SIMON, District Judge.

     Plaintiff,      an    inmate    at   the     Eastern    Oregon    Correctional

Institution,      brings    this    civil    rights     action     pursuant      to   42

U.S.C. § 1983 and paid the $402.00 civil filing fee. For the

reasons set forth below, the Court summarily dismisses Dr. Yin

and Dr. Beamer from this lawsuit because Plaintiff fails to

state a valid claim against them for pleading purposes. See 28

U.S.C. § 1915(e)(2).

                                    BACKGROUND

     Plaintiff alleges that on January 28th of this year, he

suffered     a    broken    nose     at     the    Snake     River     Correctional

     1 - ORDER TO DISMISS
          Case 2:21-cv-00864-SI    Document 7        Filed 07/20/21    Page 2 of 4




Institution       and   asked     to    see     a     doctor.     According          to    the

Complaint, unidentified individuals denied Plaintiff’s requests

for medical attention on both January 28th and January 29th. He

claims that when he was able to see Defendant Gulick about the

broken     nose    on   January      30th,     Gulick      refused          to    treat    him

reasoning      that     Plaintiff        “could        breath[e]        through           [his]

mouth[.]” Complaint (#2), p. 3. He then sent Plaintiff back to

his   cell.       Plaintiff     asserts        that     Gulick        was        deliberately

indifferent to his serious medical need in violation of the

Eighth    Amendment,     and    he     seeks    money      damages      and       injunctive

relief.

                                       STANDARDS

      Pursuant to 28 U.S.C. § 1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous, malicious, or fails to state a claim upon

which relief may be granted. 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). In order to state a claim, Plaintiff's Complaint must

contain sufficient factual matter which, when accepted as true,

gives rise to a plausible inference that Defendants violated his

constitutional        rights.     Ashcroft      v.    Iqbal,     556    U.S.        662,    678

(2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 556-57

      2 - ORDER TO DISMISS
          Case 2:21-cv-00864-SI       Document 7        Filed 07/20/21     Page 3 of 4




(2007).     "Threadbare         recitals         of   the    elements      of    a   cause    of

action,     supported           by    mere       conclusory        statements,        do     not

suffice." Iqbal, 556 U.S. at 678.

       Dismissal for failure to state a claim is proper if it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

Washington County, 88 F.3d 804, 806 (9th Cir. 1996); Cervantes

v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993). Because

Plaintiff        is     proceeding         pro    se,       the    Court    construes        his

pleadings liberally and affords him the benefit of any doubt.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Ortez, 88 F.3d at

806.

                                           DISCUSSION

       A plaintiff wishing to bring a cause of action pursuant to

42 U.S.C. § 1983 must demonstrate compliance with the following

factors: (1) a violation of rights protected by the Constitution

or created by federal statute; (2) proximately caused; (3) by

conduct     of    a     person;      (4)    acting      under      color    of   state     law.

Crumpton     v.       Gates,    947    F.2d      1418,      1420    (9th    Cir.     1991).    A

plaintiff "must plead that each . . . defendant, through the

official's            own      individual         actions,         has      violated         the

Constitution."          Iqbal, 556 U.S. at 676; see also Taylor v. List,



       3 - ORDER TO DISMISS
             Case 2:21-cv-00864-SI    Document 7      Filed 07/20/21   Page 4 of 4




880 F.2d 1040, 1045 (9th Cir. 1989) ("Liability under section

1983 arises only upon a showing of personal participation by the

defendant" in the alleged constitutional deprivation).

        In     this      case,     Plaintiff         names     three     physicians      as

Defendants to this case: Dr. Gulick, Dr. Yin, and Dr. Beamer.

Plaintiff makes no allegations as to Dr. Yin and Dr. Beamer.

Where Plaintiff fails to identify how Dr. Yin and Dr. Beamer

personally        participated        in    the   Eighth     Amendment    violation      he

raises, Defendants Yin and Beamer are summarily dismissed. The

case may proceed as to Dr. Gulick.

                                           CONCLUSION

        Based on the foregoing, IT IS ORDERED that Defendants Yin

and    Beamer      are    summarily        dismissed    where    Plaintiff       fails   to

state    a      claim    against     them     upon    which    the     Court   can   grant

relief. The case may proceed as to Dr. Gulick, and the Court

will    issue      a    Notice   of    Lawsuit       and     Request   for     Service   of

Summons as to Dr. Gulick.

        IT IS SO ORDERED.


July 20, 2021                                /s/ Michael H. Simon
     DATE                                    Michael H. Simon
                                             United States District Judge




        4 - ORDER TO DISMISS
